DETAILED ACTION

Claims 2-20 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 2-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of copending Application No. 16144590.  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following reasons. 
Claims 1-19 of Patent Application No. 16144590 contain(s) every element of claim 2-20 of the instant application and thus anticipate the claim(s) of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.

“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a 35 patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
“Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim) 4.  This court's predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviousness-type double patenting.” (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claim Objections

The following is a quotation of 35 U.S.C. 112(d):

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The clams 5, 6, 18 and 19 do not further limit the parent claim. 
Appropriate correction required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 3, 5-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schur (US 20190205148 A1) in view of Root et al. (Us 20150372963 A1) in view of Hinman (US 20140235244 A1). 

With respect to claim 2, Schur teaches a circular user interface operably coupled one or more client electronic devices, (i.e., fig. 13a; fig 13d and section 0179 teaches circular user interface; section 0118 teaches client electronic devices). Schur teaches a cloud-based communications and control module operably coupled to the server application that includes a plurality of communications applications, (i.e., section 0052 teaches communication applications).  Schur teaches wherein one or more of the plurality of communications applications is selected, at least in part, based on input form the user interface and from the sever application in order to perform one or more selected messaging functions desired by a system user, (i.e., fig. 13a; fig 13d and section 0179 teaches circular user interface; section 0118 teaches client electronic devices; section 0052 teaches communication applications). Schur teaches wherein the cloud-based communications and control module manages calls or messages between client devices, (i.e., section 0050 teaches managing messages).  Schur discloses the claimed subject matter as discussed above except a cloud-based server application that pre-processes messages received from the one or more client devices.  However, Root teaches a cloud-based server application that pre-processes messages received from the one or more client devices, (i.e., section 0101 and 0107 teaches preprocessing messages) in order to categorize messages (abstract).  Therefore, based on Schur in view of Root, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Root to the system of Schur in order to categorize messages.  Schur and Root discloses the claimed subject matter as discussed above except wherein the managing comprises allowing a call recipient to change the transmission routing of an incoming call or message.  However, Hinman teaches wherein the managing comprises allowing a call recipient to change the transmission routing of an incoming call or message, (i.e., section 0032 teaches switching networks; fig. 1 ) in order to select networks for a mobile communication device (abstract). Therefore, based on Schur in view of Root in view of Hinman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hinman to the system of Schur and Root in order to select networks for a mobile communication device.

With respect to claim 3, Schur teaches wherein the user interface is installed on the one or more client devices, (i.e., abstract teaches running GUI).

With respect to claim 5, the limitations of claim 5 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 6, the limitations of claim 6 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 7, Hinman teaches wherein the changing of the transmission routing includes changing from a cellular communication link to an Internet communication link, (i.e., section 0032 teaches switching networks cell and wifi; fig. 1).

With respect to claim 8, Schur teaches wherein the cloud-based communications and control module includes a translation application, (i.e., section 0066 teaches translation app).

With respect to claim 9, Schur teaches wherein the cloud-based communications and control module includes one or more commerce-based applications, (i.e., section 0010 teaches electronic commerce applications).

With respect to claim 10, Schur teaches wherein the cloud-based communications and control module includes one or crypto currency-based applications, (i.e., section 0110 teaches crypto based).

With respect to claim 11, Schur teaches wherein the cloud-based communications and control module includes one or more gaming applications, (i.e., section 0136 teaches games).

With respect to claim 12, Schur teaches wherein the cloud-based communications and control module includes one or more document management applications, (i.e., section 0005 teaches document management).

With respect to claim 13, Schur teaches wherein the cloud-based communications and control module includes one or more document management applications, (i.e., section 0005 teaches document management).

With respect to claim 14, Schur teaches wherein the cloud-based communications and control module includes one or more integrated dashboard applications, (i.e., section 0114 teaches dashboards).

With respect to claim 15, Schur and Root discloses the claimed subject matter as discussed above except wherein the cloud-based communications and control module includes further manages video calls and multimedia messages.  Hinman teaches wherein the cloud-based communications and control module includes further manages video calls and multimedia messages, (i.e., section 0026 teaches video) in order to select networks for a mobile communication device (abstract). Therefore, based on Schur in view of Root in view of Hinman, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Hinman to the system of Schur and Root in order to select networks for a mobile communication device.

With respect to claim 16, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schur (US 20190205148 A1) in view of Root et al. (Us 20150372963 A1) in view of Hinman (US 20140235244 A1) in view of Taneja et al. (US 20190355482 A1). 

With respect to claim 4, Schur, Root and Hinman disclose the claimed subject matter as discussed above except wherein the cloud-based server application determines functional request dependencies from communication requests input by a user in the user interface when selecting messaging functions.  However, Taneja teaches wherein the cloud-based server application determines functional request dependencies from communication requests input by a user in the user interface when selecting messaging functions, (i.e., claim 4 teaches functional request dependencies) in order to Provide a client device operably connected to the server using a cloud-based server application using at least one of a plurality of communications devices and control modules(abstract). Therefore, based on Schur in view Root in view of Hinman in view of Taneja, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Taneja to the system of Schur, Root, and Hinman in order to Provide a client device operably connected to the server using a cloud-based server application using at least one of a plurality of communications devices and control modules.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447